440 F.2d 994
SKAGGS TRANSFER, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20890.
United States Court of Appeals, Sixth Circuit.
April 12, 1971.

W. Bruce Baird, Louisville, Ky., Matthew W. Westfall, Louisville, Ky., on the brief; Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., of counsel, for petitioner.
Russell J. Thomas, Jr., N.L.R.B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Frank H. Itkin, Attys., N.L.R.B., Washington, D. C., on the brief, for respondent.
Before WEICK, PECK and KENT, Circuit Judges.


1
PER CURIAM ORDER.


2
Upon consideration of the petition for review and the Board's cross-petition for enforcement, the Court finds that substantial evidence supports the Board's findings that petitioner violated Section 8(a) (1) of the Act, 29 U.S.C.A. § 158(a) (1), by coercively interrogating and threatening with reprisals its employees concerning their union activity, and in granting increased benefits to them in an attempt to restrain and coerce them in the exercise of their right to engage in collective bargaining activities. Substantial evidence also supports the Board's finding that petitioner violated Section 8(a) (1) and (5) of the Act by refusing to bargain with the union.


3
The Court further finds that the Board's finding that petitioner violated Section 8(a) (1) and (3) of the Act by laying off its part-time employee, Patti Mauzey, is not supported by substantial evidence, and its order of reinstatement will not be enforced.


4
Enforcement is therefore granted as to the Order of the Board except insofar as it relates to Patti Mauzey, and as to her the Order is denied.